Case 1:20-cv-24374-BB Document 30 Entered on FLSD Docket 02/02/2021 Page 1 of 3




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

 MARGLLI GALLEGO               :
                               :
       Plaintiff(s),           :
                               :
 v.                            :                        CASE NO.: 20-24374-CIV-BLOOM
                               :
 IVETTE PEREZ, et. al.,        :
                               :
       Defendant(s).           :
 ______________________________:

              DEFENDANTS’ Unopposed MOTION FOR EXTENSION
  OF TIME TO FILE REPLY TO PLAINTIFF’S RESPONSE TO MOTION TO DISMISS

        Defendants Carlos Luffi and Ivette Perez respectfully move for an extension of time to

 file their reply to Plaintiff’s response to their motion to dismiss. This motion is not opposed. The

 good cause supporting this motion is as follows:

        1.      Defendants Luffi and Perez moved to dismiss the Complaint on December 30,

 2020. ECF No. 22.

        2.      Plaintiff requested and received a 14-day extension and filed the response on

 January 26, 2021. ECF Nos. 27-29. Accordingly, the reply is due on February 2, 2021.

        3.      Undersigned counsel was out of the office last week for a family vacation and

 only returned on February 1, 2021. Undersigned counsel is presently engaged in substantial

 pretrial litigation in numerous other matters, including a plaintiff’s deposition and another reply

 to a dispositive motion (for which an extension was already granted) in two other federals case

 both taking place this week.

        4.      Accordingly, Defendants Luffi and Perez request that the Court grant an extension

 of 7-days, or until February 9, 2021 to file their reply brief.
Case 1:20-cv-24374-BB Document 30 Entered on FLSD Docket 02/02/2021 Page 2 of 3




        5.      This motion is made in good faith and not for purposes of delay. The requested

 extension of time will not prejudice the parties nor unduly delay the proceedings in this matter.

        6.      A proposed Order accompanies this motion.

        Accordingly, Defendants request that the Court extend the time to file their reply brief to

 until February 9, 2021.

                     CERTIFICATE OF GOOD FAITH CONFERENCE

        In compliance with Local Rule 7.1., I hereby certify that counsel for the movants has

 conferred in good faith with Plaintiff’s counsel who does not oppose this relief.

 Dated: February 2, 2021.

                                                      Respectfully submitted,

                                                      ABIGAIL PRICE-WILLIAMS
                                                      Miami-Dade County Attorney
                                                      Stephen P. Clark Center
                                                      111 N.W. 1st Street, Suite 2810
                                                      Miami, Florida 33128

                                              By:     /s/ Ezra S. Greenberg
                                                      Ezra S. Greenberg
                                                      Assistant County Attorney
                                                      Fla. Bar. No. 85018
                                                      Telephone: (305) 375-5151
                                                      Facsimile: (305) 375-5643
                                                      Email: ezrag@miamidade.gov

                                 CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that a true and correct copy of the foregoing was served this day

 on Plaintiff’s counsel via CM/ECF.

                                              /s/ Ezra S. Greenberg
                                              Assistant County Attorney




                                                  2

                    OFFICE OF THE COUNTY ATTORNEY, MIAMI-DADE COUNTY, FLORIDA
                                     TELEPHONE (305) 375-5151
Case 1:20-cv-24374-BB Document 30 Entered on FLSD Docket 02/02/2021 Page 3 of 3




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

 MARGLLI GALLEGO               :
                               :
       Plaintiff(s),           :
                               :
 v.                            :                       CASE NO.: 20-24374-CIV-BLOOM
                               :
 IVETTE PEREZ, et. al.,        :
                               :
       Defendant(s).           :
 ______________________________:

                 ORDER GRANTING DEFENDANTS’ MOTION
       FOR EXTENSION OF TIME TO RESPOND TO PLAINTIFF’S COMPLAINT

        This matter comes before the Court on Defendants’ Motion for Extension of Time to File

 Reply Brief (D.E. __ ). Having considered the motion, and for good cause shown, it is hereby

 ordered that:

        1.       The motion is granted.

        2.       Defendants shall file their reply on or before February 9, 2021.

        DONE AND ORDERED in Chambers, Miami, Florida, February ___ , 2021.




                                                       ________________________________
                                                       United States District Judge


 cc: counsel of record




                                                  3

                     OFFICE OF THE COUNTY ATTORNEY, MIAMI-DADE COUNTY, FLORIDA
                                      TELEPHONE (305) 375-5151
